** JUDGES — VACANCY — FILING — ANOTHER ELECTION — OFFICE ** BY FILING A NOTIFICATION OR DECLARATION OF CANDIDACY FOR AN ELECTIVE OFFICE, A JUSTICE OF THE PEACE VACATES HIS JUDICIAL OFFICE UNDER 26 Ohio St. 226 [26-226], 26 Ohio St. 227.1 [26-227.1], 26 Ohio St. 162 [26-162](D), 26 Ohio St. 162 [26-162](F).  A JUDICIAL OFFICER MAY FILE FOR ANOTHER ELECTIVE OFFICE WHILE HOLDING A JUDICIAL OFFICE, BUT WOULD AUTOMATICALLY VACATE HIS JUDICIAL POSITION FOR ANOTHER ELECTIVE OFFICE, ARE VALID ACTS, TO THE SAME EXTENT AS IF SUCH ACTS WERE THOSE OF A DE JURE JUDGE.  (DUAL OFFICE, CANDIDATE FOR OFFICE, JUDGES, JUDICIARY) CITE: ARTICLE VII, SECTION 7, ARTICLE VII, SECTION 3 (CHARLES OWENS)